           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

UNITED STATES OF AMERICA

v.                                               Case Nos. 1:15-cr-9-AW-GRJ
                                                          1:17-cv-119-AW-GRJ
TAWANDA LAKAYE BURKETT
_____________________________/
                            ORDER OF DISMISSAL

      The Magistrate Judge’s August 23, 2019 Report and Recommendation is

before the Court. ECF No. 296. I have considered the Report and Recommendation,

and I have reviewed de novo the issues raised in the Petitioner’s objections.

ECF No. 302. I have determined that the Report and Recommendation should be

adopted.

      It is therefore ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated into this Order.

      2.     The Clerk shall enter a judgment stating: “The ‘Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody’ (ECF No. 226), as amended by ECF No. 289, is DENIED.”

      3.     A certificate of appealability is DENIED.




                                        1
SO ORDERED on November 12, 2019.

                         s/ Allen Winsor
                         United States District Judge




                           2
